Appeal by the Industrial Commissioner from that portion of a decision of the Unemployment Insurance Appeal Board which modified the decision of an unemployment insurance referee, and reversed the initial determination of the Industrial Commissioner disqualifying claimant for benefits upon the ground that without good cause he refused offers of employment for which he was reasonably fitted by training and experience. The evidence presented is sketchy, inconsistent and fails to establish facts with clarity. Upon the record before us we cannot say as a matter of law that claimant refused employment under circumstances which justified his disqualification for benefits. We decide nothing more. Decision of the Unemployment Insurance Appeal Board affirmed, without costs. Present — Poster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.